              Case 1:19-cv-02982 Document 1-3 Filed 10/03/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MARYLAND


 ABDOOL ADEBAYO SOARE,
                                               Case No.:
                               Plaintiff,
        vs.

 WASHINGTON METRO POLIT AN
 AREA TRANSIT AUTHORITY,

                               Defendant.


                                            ANSWER

       Comes now Defendant WMATA, by and through the undersigned counsel, and answers

the Complaint as follows:

                                       FIRST DEFENSE

       The Complaint fails to state a cause of action against upon which relief may be granted.

                                     SECOND DEFENSE

       WMATA answers Plaintiffs paragraphs as follows:

       1. WMATA lacks sufficient information to admit or deny the allegations of

Sentence One of the Complaint. Therefore, it is denied.

       2. WMATA lacks sufficient information to admit or deny the allegations of

Sentence Two of the Complaint. Therefore, it is denied.

       3. WMATA denies the allegations of Paragraph 3.

                                      THIRD DEFENSE

       The Plaintiffs claim is barred by the doctrine of contributory negligence.

                                     FOURTH DEFENSE

       The Plaintiffs claim is barred by the doctrine of assumption of the risk.
           Case 1:19-cv-02982 Document 1-3 Filed 10/03/19 Page 2 of 4




                                        FIFTH DEFENSE

       The Plaintiffs claim is barred, in whole or in part, by WMA TA' s governmental or

sovereign immunity under applicable law.

                                        SIXTH DEFENSE

       The Plaintiffs claim is barred, in whole or in part, by the WMATA Compact, codified in

Maryland at Md. Code Ann., Transportation Article, 10-204.

                                     SEVENTH DEFENSE

       The Defendant reserves the right to defend this action upon the basis of the Plaintiffs

failure to mitigate her damages.

                                      EIGHTH DEFENSE

       The Plaintiffs claim may be barred by the statute of limitations.

                                       NINTH DEFENSE

       WMATA is not subject to pre-judgment interest under applicable law.

                                       TENTH DEFENSE

       If the Plaintiff was injured as alleged in the complaint, the injuries, if any, were the sole

result of the acts of a person or persons other than WMATA or WMATA' s servants, agents, or

employees acting within the scope of their employment.

       Defendant WMATA intends to right to rely upon any and all defenses available from the

evidence presented at the trial of this action, including, but not limited to, failure to mitigate

damages, and reserves the right to assert such defenses at that time.

       Further answering the Complaint, Defendant denies all allegations of improper conduct,

and further denies all allegations not specifically admitted or otherwise answered.


                                                 2
           Case 1:19-cv-02982 Document 1-3 Filed 10/03/19 Page 3 of 4




       WHEREFORE, WMA TA, having fully answered the Complaint, prays that the same be

dismissed with costs assessed against the Plaintiff.




                                              Respectfully submitted,


                                              WASHINGTON METRO POLIT AN AREA
                                              TRANSIT AUTHORITY


                                                       Isl Sarah E. Allison
                                                       Sarah E. Allison #20455
                                                       Associate Counsel, WMATA
                                                       600 5 St,, N.W.
                                                       Washington, D.C. 20001
                                                       (202) 962-6090 (phone)
                                                       (202) 962-2550 (facsimile)
                                                       eallison@wmata.com




                                        JURY DEMAND

       The Defendant demands a trial by jury.


                                      Isl Sarah E. Allison
                                      Sarah E. Allison #20455




                                                 3
           Case 1:19-cv-02982 Document 1-3 Filed 10/03/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that a true copy of the foregoing Answer was served via U.S. Mail, postage pre-

paid, this 3rd day of October 2019, to:




       Conrad N. Bayelle
       8630 Fenton Street, Ste. 226
       Silver Spring, MD 20910



                                      Isl Sarah E. Allison
                                      Sarah E. Allison




                                                4
